MEMORANDUM OF DECISION.
The defendant, Wendell I. Macleod, appeals from a judgment of the Superior Court (Waldo County; Smith, J.), affirming a divorce judgment of the District Court (Belfast; Bradley, J.). We find no clear error in the District Court’s determination of marital property, West v. West, 550 A.2d 1132, 1133 (Me.1988); Carter v. Carter, 419 A.2d 1018, 1022 (Me.1980), and no abuse of discretion in the way the marital property was distributed. Smith v. Smith, 472 A.2d 943, 945 (Me.1984). Nor do we find any abuse of discretion in the *221court’s failure to award alimony to either party. Cushman v. Cushman, 495 A.2d 330, 335 (Me.1985). Other errors asserted by the defendant were not preserved for appellate review.
The entry is:
Judgment affirmed.
All concurring.